UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4198



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KHALEEL ALI HILLIARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00156-NCT)


Submitted:   November 15, 2007            Decided: November 20, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seth R. Cohen, SMITH, JAMES, ROWLETT & COHEN, L.L.P., Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Paul A. Weinman, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Khaleel   Ali       Hilliard    appeals    his    189-month   sentence

entered pursuant to his guilty plea to one count of bank robbery.

Hilliard’s attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967).                    Hilliard then obtained new

counsel       and    filed    a    supplemental     brief   and     joint    appendix.

Hilliard has filed a pro se informal brief.                     Finding no error, we

affirm.

               Hilliard pled guilty after the second day of trial.                    At

the Fed. R. Crim. P. 11 hearing, Hilliard inquired about receiving

a three level reduction for acceptance of responsibility under U.S.

Sentencing Guidelines Manual § 3E1.1(b) (2005 & Supp. 2006).                          At

sentencing, the court applied a two-level reduction for acceptance

of responsibility, and counsel questions whether the failure to add

an additional decrease was error.                To receive the additional level

of reduction, the Government had to move for the reduction.                       See

USSG § 3E1.1(b).         The Government was not bound to do so, and there

was no agreement for such in the plea agreement.                     Therefore, the

court did not err in failing to award an additional decrease of one

offense level.

               Hilliard’s Anders brief also raises the issue of whether

this       court’s   review       of   a   post-Booker*   sentence    relying    on    a

presumption of reasonableness results in a mandatory application of


       *
        United States v. Booker, 543 U.S. 220 (2005).

                                            - 2 -
the Sentencing Guidelines.       The Supreme Court recently upheld the

presumption of reasonableness in Rita v. United States, 127 S. Ct.

2456, 2462-69 (2007) (upholding application of presumption of

reasonableness to within-Guidelines sentence).               Therefore, this

challenge fails.

            Hilliard’s new counsel filed a brief arguing that counsel

was ineffective by miscommunicating a plea offer by the Government

to the Defendant, resulting in Hilliard not being awarded a third

point for acceptance of responsibility. Hilliard’s pro se informal

brief raises the same issue.         Claims of ineffective assistance of

counsel are generally not cognizable on direct appeal.               See United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997).                  Rather, to

allow for adequate development of the record, a defendant must

bring his claim in a 28 U.S.C. § 2255 (2000) motion.                  See id.;

United States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                    An

exception    exists     when   the    record    conclusively        establishes

ineffective assistance. United States v. Richardson, 195 F.3d 192,

198 (4th Cir. 1999); King, 119 F.3d at 295.               After reviewing the

record on appeal, including the supplemental brief filed by newly

appointed    counsel,    we    conclude      that   the    record    does   not

conclusively establish ineffective assistance and that it would be

more appropriate to bring this claim in a 28 U.S.C. § 2255 motion.

See Richardson, 195 F.3d at 198.




                                     - 3 -
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Hilliard’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   for   leave   to   withdraw   from   representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     - 4 -